Exhibit 10.5

 



 

 

 

CANTERBURY PARK HOLDING CORPORATION

 

STOCK PLAN

 

AS AMENDED THROUGH JUNE 7, 2017

 

 

 

 

 

 

 

 

SECTION CONTENTS PAGE              1. General Purpose of Plan; Definitions 1    
   2. Administration 3        3. Stock Subject to Plan 4        4. Eligibility 5
       5. Stock Options 5        6. Stock Appreciation Rights 9        7.
Restricted Stock 10        8. Deferred Stock Awards 12        9. Transfer, Leave
of Absence, etc. 13        10. Amendments and Termination 13        11. Unfunded
Status of Plan 14        12. General Provisions 14        13. Effective Date of
Plan 16

 

 

 

 

 

CANTERBURY PARK HOLDING CORPORATION

 

STOCK PLAN

 

AS AMENDED THROUGH JUNE 7, 2017

 

 

SECTION 1. General Purpose of Plan; Definitions.

 

The name of this plan is the Canterbury Park Holding Corporation Stock Plan (the
“Plan”). The purpose of the Plan is to enable Canterbury Park Holding
Corporation (the “Company”) and its Subsidiaries, if any, to retain and attract
executives, other key employees, non-employee directors and others who
contribute to the Company’s success by their ability, ingenuity and industry,
and to enable such persons to participate in the long-term success and growth of
the Company by giving them a proprietary interest in the Company.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

a.“Board” means the Board of Directors of the Company.

 

b.“Cause” means a felony conviction of a participant or the failure of a
participant to contest prosecution for a felony, or a participant’s willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Company.

 

c.“Code” means the Internal Revenue Code of 1986, as amended.

 

d.“Committee” means the Committee referred to in Section 2 of the Plan. If at
any time no Committee shall be in office, then the functions of the Committee
specified in the Plan shall be exercised by the Board, unless the Plan
specifically states otherwise.

 

e.“Company” means the Canterbury Park Holding Corporation, a corporation
organized under the laws of the State of Minnesota (or any successor
corporation).

 

f.“Deferred Stock” means an award made pursuant to Section 8 below of the right
to receive Stock at the end of a specified deferral period.

 

g.“Disability” means permanent and total disability as determined by the
Committee.

 

h.“Disinterested Person” shall have the meaning set forth in Rule 16b-3(d)(3) as
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, or any successor definition adopted by the Commission.

 



 1 

 

 

i.“Early Retirement” means retirement, with consent of the Committee at the time
of retirement, from active employment with the Company or any Subsidiary or
Parent Corporation of the Company.

 

j.“Fair Market Value” means the value of the Stock on a given date as determined
by the Committee in accordance with the applicable Treasury Department
regulations under Section 422 of the Code with respect to “incentive stock
options.”

 

k.“Incentive Stock Option” means any Stock Option intended to be and designated
as an “Incentive Stock Option” within the meaning of Section 422 of the Code.

 

l.“Non-Employee Director” means any member of the Board who is not an employee
of the Company, any Parent Corporation or Subsidiary.

 

m.“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option, and is intended to be and is designated as a “Non-Qualified Stock
Option.”

 

n.“Normal Retirement” means retirement from active employment with the Company
and any Subsidiary or Parent Corporation of the Company on or after age 60.

 

o.“Optionee” means a person who receives a Stock Option or other award under
this Plan.

 

p.“Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of the
corporations (other than the Company) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

q.“Restricted Stock” means an award of shares of Stock that are subject to
restrictions under Section 5, paragraph (k) below or Section 7 below.

 

r.“Retirement” means Normal Retirement or Early Retirement.

 

s.“Stock” means the Common Stock, $.01 par value per share, of the Company.

 

t.“Stock Appreciation Right” means the right pursuant to an award granted under
Section 6 below to surrender to the Company all or a portion of a Stock Option
in exchange for an amount equal to the difference between (i) the Fair Market
Value, as of the date such Stock Option or such portion thereof is surrendered,
of the shares of Stock covered by such Stock Option or such portion thereof, and
(ii) the aggregate exercise price of such Stock Option or such portion thereof.

 



 2 

 

 

u.“Stock Option” means any option to purchase shares of Stock granted pursuant
to Section 5 below.

 

v.“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.

 

SECTION 2. Administration.

 

The Plan shall be administered by the Board of Directors or by a Committee of
not less than three Disinterested Persons, who shall be appointed by the Board
of Directors of the Company and who shall serve at the pleasure of the Board. If
such a Committee is not appointed, each and every reference to “Committee”
herein shall mean the Board of Directors of the Company. Unless otherwise
determined by the Board, the Compensation Committee of the Board of Directors
shall be the Committee for purposes of this Plan.

 

The Committee shall have the power and authority to grant to eligible employees,
pursuant to the terms of the Plan: (i) Stock Options, (ii) Stock Appreciation
Rights, (iii) Restricted Stock, or (iv) Deferred Stock awards.

 

In particular, the Committee shall have the authority:

 

(i)to select the officers and other key employees of the Company and its
Subsidiaries to whom Stock Options, Stock Appreciation Rights, Restricted Stock
and/or Deferred Stock awards may from time to time be granted hereunder;

 

(ii)to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock or
Deferred Stock awards, or a combination of the foregoing, are to be granted
hereunder;

 

(iii)to determine the number of shares to be covered by each such award granted
hereunder;

 

(iv)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, any
restriction on any Stock Option or other award and/or the shares of Stock
relating thereto), which authority shall be exclusively vested in the Committee
(and not the Board) for purposes of establishing performance criteria used with
Restricted Stock and Deferred Stock awards;

 



 3 

 

 

(v)to determine whether, to what extent and under what circumstances Stock and
other amounts payable with respect to an award under this Plan shall be deferred
either automatically or at the election of the participant; and,

 

(vi)to amend the terms and conditions of any Stock Option or other award
hereunder subsequent to the date of grant if, in its sole discretion, if to do
so would not violate applicable law or regulations or otherwise have a material
adverse effect on the Company or its affiliates and the Committee determines
that such amendment is in the best interests of the Company.1

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any agreements relating thereto);
and to otherwise supervise the administration of the Plan. The Committee may
delegate its authority to officers of the Company for the purpose of selecting
employees who are not officers of the Company for purposes of (i) above.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
participants.

 

SECTION 3. Stock Subject to Plan.

 

The total number of shares of Stock reserved and available for issuance and
distribution under the Plan shall be One Million Four Hundred Fifty Thousand
(1,650,000) shares. 2 Such shares may consist, in whole or in part, of
authorized and unissued shares.

 

Subject to paragraph (b)(iv) of Section 6 below, if any shares that have been
optioned ceased to be subject to Options, or if any shares subject to any
Restricted Stock or Deferred Stock award granted hereunder are forfeited or such
award otherwise terminates without a payment being made to the participant, such
shares shall again be available for distribution in connection with future
awards under the Plan.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, other change in corporate structure affecting the Stock, or
spin-off or other distribution of assets to shareholders, such substitution or
adjustment shall be made in the aggregate number of shares reserved for issuance
under the Plan, in the number and option price of shares subject to outstanding
options granted under the Plan, and in the number of shares subject to
Restricted Stock or Deferred Stock awards granted under the Plan as may be
determined to be appropriate by the Committee, in its sole discretion, provided
that the number of shares subject to any award shall always be a whole number.
Such adjusted option price shall also be used to determine the amount payable by
the Company upon the exercise of any Stock Appreciation Right associated with
any Option.

 

 

 

 





1 This sub-paragraph (vi) was added by Board action on October 30, 2008.

2 Amendments to increase authorized shares have been approved by shareholders as
follows: June 1997 (increasing authorized shares from 250,000 to 500,000); June
1999 (increasing authorized shares to 850,000); June 6, 2002 (increasing
authorized shares to 1,150,000); June 3, 2004 (increasing authorized shares to
1,450,000); and, June 7, 2017 (increasing authorized shares to 1,650,000); .





 4 

 

 

SECTION 4. Eligibility.

 

Officers, other key employees of the Company and Subsidiaries and Non-Employee
Directors, and consultants and other persons having a contractual relationship
with the Company or its Subsidiaries who are responsible for or contribute to
the management, growth and/or profitability of the business of the Company and
its Subsidiaries are eligible to be granted Stock Options, Stock Appreciation
Rights, Restricted Stock or Deferred Stock awards under the Plan. Except for
Non-Employee Directors, whose participation in the Plan shall be limited as
provided in paragraph (k) of Section 5, the Optionees and participants under the
Plan shall be selected from time to time by the Committee, in its sole
discretion, from among those eligible, and the Committee shall determine, in its
sole discretion, the number of shares covered by each award.

 

SECTION 5. Stock Options.

 

Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

 

The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. No Incentive Stock Options
shall be granted under the Plan after June 1, 2027.

 

The Committee shall have the authority to grant any Optionee Incentive Stock
Options, Non-Qualified Stock Options, or both types of options (in each case
with or without Stock Appreciation Rights). To the extent that any option does
not qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.

 

Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify either the Plan or any Incentive Stock Option under Section 422
of the Code. The preceding sentence shall not preclude any modification or
amendment to an outstanding Incentive Stock Option, whether or not such
modification or amendment results in disqualification of such Option as an
Incentive Stock Option, provided the Optionee consents in writing to the
modification or amendment.

 

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.

 



 5 

 

 

(a)       Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee at the time of grant. In no
event shall the option price per share of Stock purchasable under an Incentive
Stock Option or a Non-Qualified Stock Option be less than 100% of the Fair
Market Value of the Stock on the date of the grant of the option. If an employee
owns or is deemed to own (by reason of the attribution rules applicable under
Section 425(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or any Parent Corporation or Subsidiary and an
Incentive Stock Option is granted to such employee, the option price shall be no
less than 110% of the Fair Market Value of the Stock on the date the option is
granted.

 

(b)       Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten
years after the date the option is granted. If an employee owns or is deemed to
own (by reason of the attribution rules of Section 425(d) of the Code) more than
10% of the combined voting power of all classes of stock of the Company or any
Parent Corporation or Subsidiary and an Incentive Stock Option is granted to
such employee, the term of such option shall be no more than five years from the
date of grant.

 

(c)       Exercisability. Stock Options shall be exercisable at such time or
times as determined by the Committee at or after grant. If the Committee
provides, in its discretion, that any option is exercisable only in
installments, the Committee may waive such installment exercise provisions at
any time. Notwithstanding the foregoing, unless the Stock Option Agreement
provides otherwise, any Stock Option granted under this Plan shall be
exercisable in full, without regard to any installment exercise provisions, for
a period specified by the Company, but not to exceed sixty (60) days, prior to
the occurrence of any of the following events: (i) dissolution or liquidation of
the Company other than in conjunction with a bankruptcy of the Company or any
similar occurrence, (ii) any merger, consolidation, acquisition, separation,
reorganization, or similar occurrence, where the Company will not be the
surviving entity or (iii) the transfer of substantially all of the assets of the
Company or 75% or more of the outstanding Stock of the Company.

 

(d)       Method of Exercise. Stock Options may be exercised in whole or in part
at any time during the option period by giving written notice of exercise to the
Company specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, either by certified or
bank check, or by any other form of legal consideration deemed sufficient by the
Committee and consistent with the Plan’s purpose and applicable law, including
promissory notes or a properly executed exercise notice together with
irrevocable instructions to a broker acceptable to the Company to promptly
deliver to the Company the amount of sale or loan proceeds to pay the exercise
price. As determined by the Committee, in its sole discretion, payment in full
or in part may also be made in the form of unrestricted Stock already owned by
the Optionee or, in the case of the exercise of a Non-Qualified Stock Option,
Restricted Stock or Deferred Stock subject to an award hereunder (based, in each
case, on the Fair Market Value of the Stock on the date the option is exercised,
as determined by the Committee), provided, however, that, in the case of an
Incentive Stock Option, the right to make a payment in the form of already owned
shares may be authorized only at the time the option is granted, and provided
further that in the event payment is made in the form of shares of Restricted
Stock or a Deferred Stock award, the Optionee will receive a portion of the
option shares in the form of, and in an amount equal to, the Restricted Stock or
Deferred Stock award tendered as payment by the Optionee. If the terms of an
option so permit, an Optionee may elect to pay all or part of the option
exercise price by having the Company withhold from the shares of Stock that
would otherwise be issued upon exercise that number of shares of Stock having a
Fair Market Value equal to the aggregate option exercise price for the shares
with respect to which such election is made. No shares of Stock shall be issued
until full payment therefor has been made. An Optionee shall generally have the
rights to dividends and other rights of a shareholder with respect to shares
subject to the option when the Optionee has given written notice of exercise,
has paid in full for such shares, and, if requested, has given the
representation described in paragraph (a) of Section 12.

 



 6 

 

 

(e)       Limited Transferability of Options.3

 

(i)       Incentive Stock Options. No Incentive Stock Option shall be
transferable by the Optionee otherwise than by will or by the laws of descent
and distribution, and all Incentive Stock Options shall be exercisable during
the Optionee’s lifetime, only by the Optionee.

 

(ii)       Non-Qualified Stock Options. Non-Qualified Stock Options (“NQSOs”)
shall be transferable by will and by the laws of descent and distribution and
may also be transferred to and, subject to the last sentence below in this
paragraph (e)(ii) of Section 5, exercised by a Family Member (hereinafter
defined) of an Optionee who acquired the NQSOs directly or indirectly from the
Optionee if no consideration is given to the Optionee by the transferee for
effecting such transfer.

 

For purposes of this subsection (e)(ii) the term “Family Member” means any of
the following: any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, of
the Optionee, including adoptive relationships, any person sharing the
Optionee’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the Optionee) control the management of assets, and any
other entity in which these persons (or the Optionee) own more than fifty
percent of the voting interests.

 

In addition, an Optionee may transfer NQSOs to a trust that does not qualify as
a Family Member (“Non-Qualifying Trust”), if (x) no consideration is given to
the Optionee by the trust for effecting such transfer; (y) at the time of such
transfer the Committee receives reasonable assurances that the NQSOs will be
subsequently transferred to a Family Member; and, (y) the Non-Qualifying Trust
acknowledges and agrees, concurrent with such transfer, that, under the terms of
the Stock Plan, it has no right to exercise the NQSOs.

 

 

 



 



3 Amended by written Board action July 30, 2004.

 





 7 

 

 

Notwithstanding the foregoing, no NQSO shall be exercisable by a Family Member
during the Optionee’s lifetime and all such NQSOs shall be exercisable during
the Optionee’s lifetime only by the Optionee.

 

(iii)       Committee Discretion. The Committee may approve other transfers of
Stock Options and approve exercises of Stock Options following the death of an
Optionee that would otherwise not be permitted under this Plan if (x) it
determines in its sole discretion the proposed transfer or option exercise would
not violate applicable law, would not cause other Stock Options that are
designated as Incentive Stock Options under this Plan to become NQSOs by
operation of law, and would not affect the availability of any registration
statement pertaining to exercise of Stock Options and resale of the acquired
shares; and, (y) the Committee concludes in its sole discretion that permitting
such transfer or exercise (conditioned upon such undertakings, if any, it may
require) is consistent with the purposes of this Plan and in the best interest
of the Company.

 

(f)       Termination by Death.4 If an Optionee’s employment by the Company or
other service to the Company and any Subsidiary or Parent Corporation terminates
by reason of death, the Stock Option may thereafter be exercised, to the extent
exercisable at death (or on such accelerated basis as the Committee shall
determine at or after grant), by the legal representative of the estate or by a
Family Member that receives the Stock Option, directly or indirectly, under a
will or trust of the Optionee for a period of three years (or such shorter
period as the Committee shall specify at grant) from the date of such death or
until the expiration of the stated term of the option, whichever period is
shorter. In the event of termination of employment by reason of death, if an
Incentive Stock Option is exercised after the expiration of the exercise period
that apples for purposes of Section 422 of the Code, the option will thereafter
be treated as a Non-Qualified Stock Option.

 

(g)       Termination by Reason of Disability. If an Optionee’s employment by
the Company and any Subsidiary or Parent Corporation terminates by reason of
Disability, any Stock Option held by such Optionee may thereafter be exercised,
to the extent it was exercisable at the time of termination due to Disability
(or on such accelerated basis as the Committee shall determine at or after
grant), but may not be exercised after three years (or such shorter period as
the Committee shall specify at grant) from the date of such termination of
employment or the expiration of the stated term of the option, whichever period
is the shorter. In the event of termination of employment by reason of
Disability, if an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Section 422 of the Code, the
option will thereafter be treated as a Non-Qualified Stock Option.

 

 

 

 



4 Amended by written Board action July 30, 2004.



 8 

 

 

(h)       Termination by Reason of Retirement. If an Optionee’s employment by
the Company and any Subsidiary or Parent Corporation terminates by reason of
Retirement, any Stock Option held by such Optionee may thereafter be exercised
to the extent it was exercisable at the time of such Retirement, but may not be
exercised after three years (or such shorter period as Committee shall specify
at grant) from the date of such termination of employment or the expiration of
the stated term of the option, whichever period is the shorter. In the event of
termination of employment by reason of Retirement, if an Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, the option will thereafter be treated as a
Non-Qualified Stock Option.

 

(i)       Other Termination. Unless otherwise determined by the Committee, if an
Optionee’s employment by the Company and any Subsidiary or Parent Corporation
terminates for any reason other than death, Disability or Retirement, the Stock
Option shall thereupon terminate, except that the option may be exercised to the
extent it was exercisable at such termination for the lesser of three months or
the balance of the option’s term if (a) the Optionee is involuntarily terminated
without Cause by the Company and any Subsidiary or Parent Corporation, or (b) on
or before the date Optionee’s employment with the Company terminates the
Committee in its discretion approves extending the date by which the Stock
Option may be exercised to a date that is not more than three months after the
date Optionee’s employment with the Company terminates.5

 

(j)       Annual Limit on Incentive Stock Options. The aggregate Fair Market
Value (determined as of the time the Option is granted) of the Common Stock with
respect to which an Incentive Stock Option under this Plan or any other plan of
the Company and any Subsidiary or Parent Corporation is exercisable for the
first time by an Optionee during any calendar year shall not exceed $100,000.

 

(k)       Awards to Non-Employee Directors6. Notwithstanding any other
provisions of this Plan, a grant of Restricted Stock, Deferred Stock or NQSOs,
or any combination thereof, shall be made to each Director who is not an
employee of the Company or any Subsidiary within the meaning of Rule 16b-3 of
the Exchange Act and who at the regular annual shareholders meeting is elected
or re-elected to the Board. Except as provided in (a) and (b) below, the number
of Shares and the other terms of Restricted Stock, Deferred Stock or NQSOs shall
be determined by the Board in its sole discretion at least 10 days prior to such
annual meeting of shareholders. The date of grant of the Restricted Stock,
Deferred Stock or NQSOs is the date of the regular annual meeting of
Shareholders on which such non-employee Director is elected or re-elected to
serve on the Board. If an individual is elected to the Board between annual
meetings of shareholders, a pro-rated grant of Restricted Stock, Deferred Stock
or NQSOs may be made. The following terms shall be applied to the Restricted
Stock, Deferred Stock or NQSOs granted under this Section to non-employee
Directors:

 

 

 

 





5 Clause (i) was added by Board action on October 30, 2008.

6 Board approved restatement adopted April 15, 2011 to authorize discretionary
grants of restricted stock or NQSOs which was approved by shareholders on June
2, 2011. This provision was amended by Board action in April 2017 and approved
by the Company’s shareholders on June 7, 2017 to include Deferred Stock as
another form of paying equity compensation to directors.





 9 

 

 

(i)       Unless the Board specifies a longer period, each grant of Restricted
Stock, Deferred Stock or NQSQs to a non-employee Director shall vest one year
after the date of grant, provided that the non-employee Director continues to
serve as a member of the Board until the next annual meeting of shareholders,
and if the non-employee Director ceases to serve as a member of the Board for
such period, he or she shall forfeit any Restricted Stock, Deferred Stock or
NQSQs for which the restrictions have not lapsed; and,

 

(ii)       Unless the Board determines otherwise, Shares acquired pursuant to a
grant of Restricted Stock or Deferred Stock or upon exercise of an NQSO granted
under this Section may not be sold before the second anniversary of the date of
grant.

 

SECTION 6. Stock Appreciation Rights.

 

(a)       Grant and Exercise. Except as set forth in paragraph (k) of Section 5,
Stock Appreciation Rights may be granted in conjunction with all or part of any
Stock Option granted under the Plan. In the case of a Non-Qualified Stock
Option, such rights may be granted either at or after the time of the grant of
such Option. In the case of an Incentive Stock Option, such rights may be
granted only at the time of the grant of the option.

 

A Stock Appreciation Right or applicable portion thereof granted with respect to
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that a Stock
Appreciation Right granted with respect to less than the full number of shares
covered by a related stock Option shall not be reduced until the exercise or
termination of the related Stock Option exceeds the number of shares not covered
by the Stock Appreciation Right.

 

A Stock Appreciation Right may be exercised by an Optionee, in accordance with
paragraph (b) of this Section 6, by surrendering the applicable portion of the
related Stock Option. Upon such exercise and surrender, the Optionee shall be
entitled to receive an amount determined in the manner prescribed in paragraph
(b) of this Section 6. Stock Options which have been so surrendered, in whole or
in part, shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.

 

(b)       Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

 

(i)       Stock Appreciation Rights shall be exercisable only at such time or
times and to the extent that the Stock Options to which they relate shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan.

 

(ii)       Upon the exercise of a Stock Appreciation Right, an Optionee shall be
entitled to receive up to, but not more than, an amount in cash or shares of
Stock equal in value to the excess of the Fair Market Value of one share of
Stock over the option price per share specified in the related option multiplied
by the number of shares in respect of which the Stock Appreciation Right shall
have been exercised, with the Committee having the right to determine the form
of payment.

 

 



 10 

 

 

(iii) Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under Section 5 of
the Plan.

 

(iv) Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 of
the Plan on the number of shares of Stock to be issued under the Plan, but only
to the extent of the number of shares issued or issuable under the Stock
Appreciation Right at the time of exercise based on the value of the Stock
Appreciation Right at such time.

 

(v)       A Stock Appreciation Right granted in connection with an Incentive
Stock Option may be exercised only if and when the market price of the Stock
subject to the Incentive Stock Option exceeds the exercise price of such Option.

 

SECTION 7. Restricted Stock.

 

(a)       Administration. Shares of Restricted Stock may be issued to
non-employee directors under Section 5, paragraph (k) above and may be issued
either alone or in addition to other awards granted under the Plan, to officers
and keey employees under this Section 7. The Committee shall determine the
officers and key employees of the Company and Subsidiaries to whom, and the time
or times at which, grants of Restricted Stock will be made, the number of shares
to be awarded, the time or times within which such awards may be subject to
forfeiture, and all other conditions of the awards. The Committee may also
condition the grant of Restricted Stock to officers and key employees upon the
attainment of specified performance goals, and the provisions of such Restricted
Stock awards need not be the same with respect to each recipient.

 

(b)       Awards and Certificates. The grantee of an award of shares of
Restricted Stock shall not have any rights with respect to such award, unless
and until such recipient has executed an agreement evidencing the award and has
delivered a fully executed copy thereof to the Company, and has otherwise
complied with the then applicable terms and conditions.

 

(i) The shares of Restricted Stock may be issued in uncertificated or “direct
registration” form and restricted on the books and records of the Company’s
transfer agent as to transfer in order to assure compliance with all terms of
the Restricted Stock award. Alternatively, each participant may be issued a
stock certificate in respect of shares of Restricted Stock awarded under the
Plan. Such certificate shall be registered in the name of the participant, and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such award, substantially in the following form:

 



 11 

 

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Canterbury Park Holding Corporation 1994 Stock Plan and an Agreement entered
into between the registered owner and Canterbury Park Holding Corporation.
Copies of such Plan and Agreement are on file in the offices of Canterbury Park
Holding Corporation, 1100 Canterbury Drive, Shakopee, Minnesota 55379.”

 

(ii) If Restricted Stock is issued in certificated form, the Committee shall
require that the stock certificates evidencing such shares be held in custody by
the Company until the restrictions thereon shall have lapsed, and that, as a
condition of any Restricted Stock award, the participant shall have delivered a
stock power, endorsed in blank, relating to the Stock covered by such award.

 

(c)       Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:

 

(i) Subject to the provisions of this Plan and the award agreement, during a
period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. In no event
shall the Restriction Period be less than one (1) year. Within these limits, the
Committee may provide for the lapse of such restrictions in installments where
deemed appropriate.

 

(ii) Except as provided in paragraph (c)(i) of this Section 7, the participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a shareholder of the Company, including the right to vote the shares and the
right to receive any cash dividends. The Committee, in its sole discretion, may
permit or require the payment of cash dividends to be deferred and, if the
Committee so determines, reinvested in additional shares of Restricted Stock (to
the extent shares are available under Section 3 and subject to paragraph (f) of
Section 12). Certificates for shares of unrestricted Stock shall be delivered to
the grantee promptly after, and only after, the period of forfeiture shall have
expired without forfeiture in respect of such shares of Restricted Stock.

 

(iii) With respect to awards of Restricted Stock to officers and key employees,
subject to the provisions of the award agreement and paragraph (c)(iv) of this
Section 7, upon termination of employment for any reason during the Restriction
Period, all shares still subject to restriction shall be forfeited by the
participant.

 

(iv) With respect to awards of Restricted Stock to officers and key employees,
in the event of special hardship circumstances of a participant whose employment
is terminated (other than for Cause), including death, Disability or Retirement,
or in the event of an unforeseeable emergency of a participant still in service,
the Committee may, in its sole discretion, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to such participant’s shares of Restricted
Stock.

 



 12 

 

 

(v) Notwithstanding the foregoing, all restrictions with respect to any
participant’s shares of Restricted Stock shall lapse, on the date determined by
the Committee, prior to, but in no event more than sixty (60) days prior to, the
occurrence of any of the following events: (i) dissolution or liquidation of the
Company, other than in conjunction with a bankruptcy of the Company or any
similar occurrence, (ii) any merger, consolidation, acquisition, separation,
reorganization, or similar occurrence, where the Company will not be the
surviving entity or (iii) the transfer of substantially all of the assets of the
Company or 75% or more of the outstanding Stock of the Company.

 

SECTION 8. Deferred Stock Awards.

 

(a)       Administration. Deferred Stock may be awarded either alone or in
addition to other awards granted under the Plan. The Committee shall determine
the officers and key employees of the Company and Subsidiaries to whom and the
time or times at which Deferred Stock shall be awarded, the number of Shares of
Deferred Stock to be awarded to any participant or group of participants, the
duration of the period (the “Deferral Period”) during which, and the conditions
under which, receipt of the Stock will be deferred, and the terms and conditions
of the award in addition to those contained in paragraph (b) of this Section 8.
The Committee may also condition the grant of Deferred Stock upon the attainment
of specified performance goals. The provisions of Deferred Stock awards need not
be the same with respect to each recipient.

 

(b)       Terms and Conditions.

 

(i) Subject to the provisions of this Plan and the award agreement, Deferred
Stock awards may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Deferral Period. In no event shall the Deferral Period be
less than one (1) year. At the expiration of the Deferral Period (or Elective
Deferral Period, where applicable), share certificates shall be delivered to the
participant, or his legal representative, in a number equal to the shares
covered by the Deferred Stock award.

 

(ii) Amounts equal to any dividends declared during the Deferral Period with
respect to the number of shares covered by a Deferred Stock award will be paid
to the participant currently or deferred and deemed to be reinvested in
additional Deferred Stock or otherwise reinvested, all as determined at the time
of the award by the Committee, in its sole discretion.

 

(iii) Subject to the provisions of the award agreement and paragraph (b)(iv) of
this Section 8, upon termination of employment for any reason during the
Deferral Period for a given award, the Deferred Stock in question shall be
forfeited by the participant.

 

(iv) In the event of special hardship circumstances of a participant whose
employment is terminated (other than for Cause) including death, Disability or
Retirement, or in the event of an unforeseeable emergency of a participant still
in service, the Committee may, in its sole discretion, when it finds that a
waiver would be in the best interest of the Company, waive in whole or in part
any or all of the remaining deferral limitations imposed hereunder with respect
to any or all of the participant’s Deferred Stock.

 



 13 

 

 

(v) A participant may elect to further defer receipt of the award for a
specified period or until a specified event (the “Elective Deferral Period”),
subject in each case to the Committee’s approval and to such terms as are
determined by the Committee, all in its sole discretion. Subject to any
exceptions adopted by the Committee, such election must generally be made prior
to completion of one half of the Deferral Period for a Deferred Stock award (or
for an installment of such an award).

 

(vi) Each award shall be confirmed by, and subject to the terms of, a Deferred
Stock agreement executed by the Company and the participant.

 

SECTION 9. Transfer, Leave of Absence, etc.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)       a transfer of an employee from the Company to a Parent Corporation or
Subsidiary, or from a Parent Corporation or Subsidiary to the Company, or from
one Subsidiary to another;

 

(b)       a leave of absence, approved in writing by the Committee, for military
service or sickness, or for any other purpose approved by the Company if the
period of such leave does not exceed ninety (90) days (or such longer period as
the Committee may approve, in its sole discretion); and

 

(c)       a leave of absence in excess of ninety (90) days, approved in writing
by the Committee, but only if the employee’s right to reemployment is guaranteed
either by a statute or by contract, and provided that, in the case of any leave
of absence, the employee returns to work within 30 days after the end of such
leave.

 

SECTION 10. Amendments and Termination.

 

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made (i) which would impair the rights
of an Optionee or participant under a Stock Option, Stock Appreciation Right,
Restricted Stock, Deferred Stock or other Stock-based award theretofore granted,
without the Optionee’s or participant’s consent, or (ii) which without the
approval of the stockholders of the Company would cause the Plan to no longer
comply with Rule 16b-3 under the Securities Exchange Act of 1934, Section 422 of
the Code or any other regulatory requirements.

 

The Committee may amend the terms of any award or option theretofore granted,
prospectively or retroactively, but, subject to Section 3 above, no such
amendment shall impair the rights of any holder without his consent. The
Committee may also substitute new Stock Options for previously granted options,
including previously granted options having higher option prices.

 



 14 

 

 

SECTION 11. Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant or
Optionee by the Company, nothing contained herein shall give any such
participant or Optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

 

SECTION 12. General Provisions.

 

(a)       The Committee may require each person purchasing shares pursuant to a
Stock Option under the Plan to represent to and agree with the Company in
writing that the Optionee is acquiring the shares without a view to distribution
thereof. The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.

 

All certificates for shares of Stock delivered under the Plan pursuant to any
Restricted Stock, Deferred Stock or other Stock-based awards shall be subject to
such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed,
and any applicable Federal or state securities laws, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

(b)       Subject to paragraph (d) below, recipients of Restricted Stock,
Deferred Stock and other Stock-based awards under the Plan (other than Stock
Options) are not required to make any payment or provide consideration other
than the rendering of services.

 

(c)       Nothing contained in this Plan shall prevent the Board of Directors
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases. The adoption
of the Plan shall not confer upon any employee of the Company or any Subsidiary
any right to continued employment with the Company or a Subsidiary, as the case
may be, nor shall it interfere in any way with the right of the Company or a
Subsidiary to terminate the employment of any of its employees at any time.

 



 15 

 

 

(d)       Each participant shall, no later than the date as of which any part of
the value of an award first becomes includible as compensation in the gross
income of the participant for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the award. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements and the Company and Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the participant. With respect to
any award under the Plan, if the terms of such award so permit, a participant
may elect by written notice to the Company to satisfy part or all of the
withholding tax requirements associated with the award by (i) authorizing the
Company to retain from the number of shares of Stock that would otherwise be
deliverable to the participant, or (ii) delivering to the Company from shares of
Stock already owned by the participant, that number of shares having an
aggregate Fair Market Value equal to part or all of the tax payable by the
participant under this Section 12(d). Any such election shall be in accordance
with, and subject to, applicable tax and securities laws, regulations and
rulings.

 

(e)       At the time of grant, the Committee may provide in connection with any
grant made under this Plan that the shares of Stock received as a result of such
grant shall be subject to a repurchase right in favor of the Company, pursuant
to which the participant shall be required to offer to the Company upon
termination of employment for any reason any shares that the participant
acquired under the Plan, with the price being the then Fair Market Value of the
Stock or, in the case of a termination for Cause, an amount equal to the cash
consideration paid for the Stock, subject to such other terms and conditions as
the Committee may specify at the time of grant. The Committee may, at the time
of the grant of an award under the Plan, provide the Company with the right to
repurchase, or require the forfeiture of, shares of Stock acquired pursuant to
the Plan by any participant who, at any time within two years after termination
of employment with the Company, directly or indirectly competes with, or is
employed by a competitor of, the Company.

 

(f)       The reinvestment of dividends in additional Restricted Stock (or in
Deferred Stock or other types of Plan awards) at the time of any dividend
payment shall only be permissible if the Committee (or the Company’s chief
financial officer) certifies in writing that under Section 3 sufficient shares
are available for such reinvestment (taking into account then outstanding Stock
Options and other Plan awards).

 

SECTION 13. Effective Date of Plan.

 

The Plan shall be effective on the date it is approved by a vote of the holders
of a majority of the Stock present and entitled to vote at a meeting of the
Company’s shareholders.

 

 



 16 

 